                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                EASTERN DIVISION

    UNITED STATES OF AMERICA,
                    Plaintiff,                           No. 20-CR-2034 CJW-MAR
    vs.                                         ORDER REGARDING MAGISTRATE
                                                      JUDGE’S REPORT AND
    BOBBY DEAN ROBEY,
                                                       RECOMMENDATION
                    Defendant.                    CONCERNING DEFENDANT’S
                                                         GUILTY PLEA
                                    ____________________

                       I.        INTRODUCTION AND BACKGROUND
           On October 21, 2020, a one-count Superseding Indictment was filed against
defendant and others. On May 14, 2021, defendant appeared before United States
Magistrate Judge Mark A. Roberts and entered a plea of guilty to count one of the
Superseding Indictment.           On May 17, 2021, Judge Roberts filed a Report and
Recommendation (“R&R”) in which he recommended that defendant’s guilty plea be
accepted. The parties did not file objections to Judge Roberts’ R&R. 1 The Court,
therefore, undertakes the necessary review of Judge Roberts’ recommendation to accept
defendant’s plea in this case.
                                       II.    ANALYSIS
           Under the statute, this Court’s standard of review for a magistrate judge’s R&R is
as follows:
           A judge of the court shall make a de novo determination of those portions
           of the report or specified proposed findings or recommendations to which
           objection is made. A judge of the court may accept, reject, or modify, in

1
  Defendant filed an objection to the Report and Recommendation but only in regard to defendant
being detained after his change of plea hearing. (Doc. 410). Defendant does not object to any
other part of Judge Roberts’ R&R and states, “[t]he Court should accept the remainder of the
Report and Recommendation and accept Defendant’s plea of guilty.” (Id at 6). The Court will
address defendant’s objection to his detention in a separate order.


          Case 6:20-cr-02034-CJW-MAR Document 411 Filed 06/02/21 Page 1 of 2
       whole or in part, the findings or recommendations made by the magistrate
       judge.

28 U.S.C. § 636(b)(1)(C).
       When parties do not object to a magistrate judge’s report and recommendation,
the Court reviews the report and recommendation for clear error.              28 U.S.C. §
636(b)(1)(A). Similarly, Federal Rule of Criminal Procedure 59(b) provides for review
of a magistrate judge’s R&R on dispositive motions, where objections are made, as
follows:
       The district judge must consider de novo any objection to the magistrate
       judge’s recommendation. The district judge may accept, reject, or modify
       the recommendation, receive further evidence, or resubmit the matter to the
       magistrate judge with instructions.

FED. R. CRIM. P. 59(b)(3).2
       In this case, the parties filed no objections, and it appears to the Court upon review
that Judge Roberts’ findings and conclusions are not clearly erroneous. Therefore, the
Court ACCEPTS Judge Roberts’ R&R of May 17, 2021, and ACCEPTS defendant’s
plea of guilty in this case to count one of the Superseding Indictment.
       IT IS SO ORDERED this 2nd day of June, 2021.



                                          _________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




2
  United States v. Cortez-Hernandez, 673 F. App’x 587, 590-91 (8th Cir. 2016) (per curiam),
suggests that a defendant may have the right to de novo review of a magistrate judge’s
recommendation to accept a plea of guilty even if no objection is filed.


     Case 6:20-cr-02034-CJW-MAR Document 411 Filed 06/02/21 Page 2 of 2
